DETAILED ACTION
This action is responsive to the Request for Continued Examination (RCE) filed on 01/10/2021. Claims 8-13, 16, 20, 24-42, 44, 45, 48, 50, and 51 had been previously canceled. Claims 1-7, 14, 15, 17-19, 21-23, 43, 46, 47, 49, 52, and 53 are pending in the case. Claims 1, 6, 14, 21, and 43 are independent claims.

Claim Objections
Claims 1-7, 14, 15, 17-19, 21-23, 43, 46, 47, 49, 52, and 53 are objected to because of the following informalities:
Claim 1: 
Line 6 recites “from form flow process file storage for storing form flow process files” where “
Line 36 improperly reintroduces the limitation “an executable form” since this concept had already been introduced in at least line 26.
Claim 6: 
Line 6 recites “from form flow process file storage for storing form flow process files” where “
The limitation “the first executable form” first introduced in line 18 (and later repeated in line 27) lacks proper antecedent basis. 
Lines 47-48 recite “an executable form.” Given the fact that before this instance, there were already precedents for the first executable form (line 
Claim 14: 
Lines 6-7 recite “form file storage for storing executable form files which is separate from form the flow process file storage” where “form file storage for storing executable form files which is separate from the form  [[the]] flow process file storage” was apparently intended.
Line 18 improperly reintroduces the limitation “a data message” since this concept had already been introduced in at least line 10.
Line 30 recites “to request or retrieve the executable form files from the form file storage” where “to request or retrieve 
Claim 21:
Line 24 recites “together in multiple pathways and the use experiencing” where “together in multiple pathways and the [[use]]user experiencing” was apparently intended.
Line 25 recites “multiple pathways based on an interaction with the user with a customized form” where “multiple pathways based on an interaction [[with]]of the user with a customized form” was apparently intended.
Claim 23:
Line 2 improperly reintroduces the limitation “a customized form” since this concept had already been introduced in at least line 25 of parent claim 21.
Claim 43:
The limitation “the customized form file” introduced in line 21 lacks proper antecedent basis. 
Claim 52:
The limitation “the customized form file” in line 2 inherits the lack of antecedent basis issue of parent claim 43.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 14, 15, 17-19, 21-23, 43, 46, 47, 49, 52, and 53 are rejected under 35 U.S.C. § 103 as being unpatentable over Wu et al. (US Patent Application Pub. No. 2007/0250783, hereinafter “Wu”) in view of Boyer et al. (US Patent Application Pub. No. 2010/0299389, hereinafter “Boyer”).

As to independent claim 1, Wu shows:
A computer system [e.g. system 10/900 | Wu: ¶¶ 42-44 & 217] including a display screen [video display unit 910 | Wu: ¶ 217] and a processor [processor 902 | Wu: ¶ 217], 
a user interface [GUI 50 (Wu: fig. 3, ¶¶ 47-49), GUI 290 (Wu: fig. 13B), and/or GUI 310 (Wu: fig. 14A, ¶¶ 77 & 80-83)] of the computer display screen for enabling a method of creating one or more executable form files [e.g. method 110 | Wu: fig. 6] and relating the one or more executable form files to a form flow process file that defines a logical pathway by which the one or more executable form files are accessed [See how one or more executable form files (e.g. page data/templates) are created and related to a form flow process file (e.g. interconnection/page flow data) defines a sequence in which the selected pages are to presented in the application form; automatically associating rules provided in a reference database associated with each reference page type, wherein rule data defines the content of each reference page type; and storing the interconnection data (or page flow data) and the page data (e.g., page templates) in a storage media (such as a computer file system) for subsequent conversion to web-based markup language.” (Wu: ¶ 42). 
“{…} the system 10 may interconnect the initial start node 56 and the new page 58 (e.g., the form builder 12 may perform this functionality using an interconnection module (or page flow module) 12.3). The interconnection module 12.3 automatically creates the necessary page links defined using, for example, a data structure in XML format, so that the runtime engine 18 automatically, and in the sequence defined in the page layout zone 52, presents the pages to an applicant (e.g., a person completing an online application form). A page flow editor 12.5 allows a user to edit or define the flow of pages that the runtime engine 18 will present to the user during the application process. {…}” (Wu: ¶ 47)], 
the computer system including: from form flow process file storage for storing form flow process files, and form file storage for storing the one or more executable form files which is separate from the form flow process file storage [See in Wu: ¶¶ 42-47 how the form data and the form flow process data are stored separately at the very least in the sense that each is stored as a separate file in a storage media of a system 10.
For example, Wu explicitly defines a system such as “system 10” to be embodied as “a client device such as a personal computer” (Wu: ¶ 43). Wu’s overall system also machine operates as a standalone device or may be connected (e.g., networked) to other machines. In a networked deployment, the machine may operate in the capacity of a server or a client machine in server-client network environment, or as a peer machine in a peer-to-peer (or distributed) network environment. The machine may be a server computer, a client computer, a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance, a network router, switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. Further, while only a single machine is illustrated, the term “machine” shall also be taken to comprise any collection of machines that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein.” (Wu: ¶ 216). 
Moreover, Wu explicitly defines the operability of system 10 for “storing the interconnection data (or page flow data) and the page data (e.g., page templates) in a storage media (such as a computer file system)” (Wu: ¶ 42), such as “storage media 16 (e.g., a database)” (Wu: ¶ 43), and the runtime engine 18 (e.g. the module that executes the form builder 12 and all its features on each device throughout the system 10) so that “data to construct or generate an electronic form (e.g., an application form) is stored in the storage media 16 and, at runtime, the runtime engine 18 dynamically and on-the-fly provides online application pages or web pages via a Web interface 20” (Wu: ¶ 43), the web interface 20 being a web browser application that is also stored on a given remote client device. For even further context/examples, see also Wu: ¶¶ 42-47, 66, 77, 202, & 215-220.], the method of the user interface, as performed by the processor of the computer system, comprising:
providing on the display screen form indicia representative of a plurality of executable form items on the display screen [See, e.g., the displayed reference page types 54.1-54.n in Wu: fig. 3 & ¶ 47]; 
receiving first instructions by a user via the display screen to select a first form indicium of the form indicia; selecting the first form indicium by the processor wherein upon selecting, a first execution control code is inserted that provides a first relevant control for a first executable form item; displaying on the display screen the selected first form indicium as the first executable form item upon selection; receiving second instructions by the user via the display screen to select a second form indicium of the form indicia; selecting the second form indicium by the processor wherein upon selecting, a second execution control code is inserted that provides a second relevant control for a second executable form item; displaying on the display screen the selected first form indicium as the first executable form item upon selection with the selected second form indicium as the second executable form item upon selection in an order as an executable form which comprises the plurality of executable form items, the executable form stored in the form file storage as the executable form file [“In the GUI 50 a user may select any one or more of the reference page types 54.1-54.n (see reference page types module 12.4) and thereby create or build a dynamic online application form. …” (Wu: ¶ 48). See in Wu: fig. 3 & ¶ 47 how selecting and placing a second form indicium of a second executable form item allows for the establishment of a form flow in an order ; and 
relating the form flow process file to the executable form file, the form flow process file including a mapping to the executable form files, wherein the form flow process file is stored on a {…} user device, and the form flow process file, stored on the {…} user device, configures the remote user device [See how any of the application form definition file and/or the application manifest (Wu: ¶ 57) relates a form flow process file to the executable form file (“the manifest may define a substantial number (possibly even all) of the components of the application building methodology, pages (and properties of these pages), and the flow between those pages” (Wu: ¶ 150)) so that when the form flow process file is stored on its own separate storage (such as it was already shown above in at least Wu: ¶¶ 42-47 to be stored in the system 10, which also may comprise/act as a remote user device), the form flow process file configures the remote user device to request or retrieve the executable form file from the form file storage. 
See also the relating of the “interconnection data (or page flow data) and the page data (e.g., page templates) in a storage media (such as a computer file system)” in Wu: ¶¶ 42-47. | For further context, see also Wu: ¶¶ 48-53, 55-61, 66-67, 134-136, 147-150, & 202-220]
to evaluate conditional logic statements defined in the form flow process file that link the executable form files together in multiple pathways and the user experiencing one of the multiple pathways based on an interaction of the user with an executable form defined in the executable form file, to make an automatic decision {…} on which executable form file to request or retrieve from the form file storage of the computer system [“{…} when Web documents are subsequently rendered to an applicant completing the already built application form, the current page rendered to the applicant may be dependent upon a condition. For example, in the health insurance environment, if an earlier page requests a user to indicate if he or she has previously had a prior health condition and the user answers in the affirmative, then a conditional page transition is performed presenting the user with more specific questions about the prior health condition. In order to customize or define a conditional page transition, a condition editor (see block 84) may be invoked.” (Wu: ¶ 51)
“{…} a reference page 54.1-54.m relates to a generic screen (e.g., a GUI presented to an applicant at runtime). {…} 
In an example embodiment, an internal data structure may be associated with each node. For example, the new page 58 may define a data node and, associated therewith, there may be an internal data structure which defines when the particular new page 58 should be presented to an applicant by the runtime engine 18. The internal data structure may also define the contents of the new page 58. It should be noted that the method 70 automatically creates the necessary data structure and that, from a user perspective, the only input required from the user is the dragging and dropping of the selected reference page 54.1-54.n and all the page interconnections and data structures are automatically created. In FIG. 5, operations carried out in blocks 72, 76, and 82 may require user action or input. However, operations carried out in blocks 71, 74, 78, 80, 92, and 100 may be automated actions performed without human intervention by the method 70. In blocks data files are generated which are subsequently used by the runtime engine 18 to present application forms on-the-fly to the applicant.
Each node in the page layout zone 62 (e.g. the new page 58, the initial start node 56, and the end node 62) may also be represented as a node in the internal data structure (see block 92 in FIG. 5). {…} The user may then subsequently add a conditional transition as shown at block 82 in FIG. 5. In an example embodiment, the user may change the defaults or create new transitions by reconfiguring existing arrows that represent transitions. Each new page added may have associated page template data that defines the content of the page (look and feel) and also have associated page flow data in the application manifest that dictates when the page will (if ever) be presented to an applicant at runtime.
In an example embodiment, the application manifest and page flow scripts 94 and the page template and rules files 96.1-96.m are generated when the user saves an application form definition file that is generated in block 92. In an example embodiment, the application definition file is an XML file used by the runtime engine 18 to generate and provide electronic application forms via the Web interface 20. Each page of the page template and rules files 96.1-96.m may represent a screen that is to be presented to the applicant.
 The application manifest may describe or define the various pages and their transitions (e.g., based on applicant input). Accordingly, in an example embodiment, the application manifest file may describe the pages for presentation to the applicant in XML as well as their transitions. Page templates may describe the details of each page. As described in more detail below, the rules files may define 
“{…} the system 10 allows a user to create pages corresponding to different ‘buckets’ (e.g., types of pages) and specify transitions (page flow) between these pages. A page transition may occur when an applicant completing the application form submits a given page from his or her HTML browser. Thus, the actual navigation of an application form or document may be determined on-the-fly and be dependent upon specific answers or selections made by the applicant in real-time.” (Wu: ¶ 67)
For even further context/examples on how the form flow process file configures the remote user device to evaluate conditional logic statements defined in the form flow process file that link the executable form files together in multiple pathways and the user experiencing one of the multiple pathways based on an interaction of the user with an executable form defined in the executable form file, to make an automatic decision on which executable form file to request or retrieve from the form file storage of the computer system, see also Wu: ¶¶ 42-47, 77, 83, 98, & 142-143.].

As shown above, Wu explicitly recites that the “components of the system 10 may be provided by a client device such as a personal computer or the like.” (Wu: ¶ 43), and that its system may also be considered as a distributed network of multiple (designer and remote user) devices (Wu: ¶ 216). Wu also repeatedly reiterates that the 
In an analogous art, Boyer shows:
relating the one or more executable form files to a form flow process file that defines a logical pathway by which the one or more executable form files are accessed [e.g. a “{…} package including instructions for navigating from one portion to the multi-form document to another portion of the multi-form document; transmitting the package to the client computing device; providing a first form from the package to a form processor resident on the client computing device; and sequentially providing at least one other form from the package to the form processor, the sequence being determined by at least one of navigation instructions in the package and data collected by the form processor.” (Boyer: ¶ 06)], 
the computer system including: from form flow process file storage for storing form flow process files, and form file storage for storing the one or more executable form files which is separate from the form flow process file storage storing all the components as separate files within a single compressed archive file (document) that conforms to the ODF (open document format) packaging format. Then, the multiplexing technology taught herein defines a processing model that enables the capabilities of a server-side web application to be deployed to a client (operating as a rich client plugin or as a web browser) as a single document, without loss of a consumable division of logical components of the application.
{…} As an “ODF package” of files, embodiments of the present invention allow for logical components to be stored as separate files. In one embodiment, a package containing all of the logical components stored as separate files may be provided. This package may be zipped and only those portions currently being accessed unzipped and loaded into active memory. After completion, the ODF package format provides a format for serializing a single “ODF package” document that represents an instance of the modularized forms application.” (Boyer: ¶¶ 15-16)] {…} and 
relating the form flow process file to the executable form file, the form flow process file including a mapping to the executable form files, wherein the form flow process file is stored on a remote user device, and the form flow process file, stored on the remote user device, configures the remote user device to evaluate conditional logic statements defined in the form flow process file that link the executable form files together in multiple pathways and the user experiencing one of the multiple pathways based on an interaction of the user with an executable form defined in the executable form file, to make an automatic decision, by the remote user device, on which executable form file to request or retrieve from the form file storage of the computer system [“{…} the ODF package of the present invention may include one or more logical files to represent data to be collected by the document, one or more logical components to import the data and apply business rules to the data (at times referred to herein as XForms models), one or more logical form files containing forms capable of reading from and writing to the logical data files of the document, and a logical component representing a form navigation state machine containing the descriptions of how and under what conditions to transition between forms. In other embodiments, the package may include a navigational state description indicating the current form immediately applicable to the user experience of the document. In addition, the package may include a form processor. This form processor may be responsive to a document engine resident on the client that invokes a particular form. The document execution engine may be capable of reading the document, executing its current form including document data read and write operations, changing the current form based on the conditions of the navigation state description, and serializing the document as altered by end-user interaction with one or more contained forms.” (Boyer: ¶ 17)
For even further context/examples, see also Boyer: ¶¶ 27-30, 38-42, & 44-52.].

One of ordinary skill in the art, having the teachings of Wu and Boyer before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate Boyer’s approach of storing the form flow process file on the remote user device into Wu’s invention. The rationale for doing so would have been that Wu already allowed for the possibility of its files being “combined or distributed in any advantage of the present invention is that multiple forms are multiplexed into a single document, preserving the overall document-centric application architecture. The aspects described above may allow a web application consisting of multiple forms to be represented at run-time by a single document in a performant manner. Operations such as printing, digital signing, file attachment, and local file save may be defined in terms of the overall document, rather than a single form in the document. The save operation allows the user to obtain a copy of the document that can be reloaded at a later time to continue working or emailed to other collaborators in an ad hoc workflow scenario. The submission capability allows the full document representing the application instance to get back to the server to participate in the business process. The system architecture also supports the application design experience. Since the document is comprised of a set of logical files for the logical components, the components of the application can be stored in an actual file directory at design time.” (Boyer: ¶ 18). From the designer’s point of view, Boyer also confirms that “having to involve server programmers to code web application logic 

As to dependent claim 2, Wu-Boyer further shows:
executing the first executable form item and the second executable form item of the executable form [See the preview tab 296 in Wu: fig. 13A & ¶ 74. See also the runtime examples in Wu: figs. 14B-14E & ¶¶ 77-79 and/or the form item executions in Boyer: ¶ 27.].

As to dependent claim 3, Wu-Boyer further shows:
wherein receiving an instruction to select the first form indicium and the second form indicium is via a designer device that is configured to move the first form indicium and the second form indicium to another location on the display screen or another display screen, whereby the first form indicium and the second form indicium when moved become executable [The dragging and dropping of the respective indicia (see Wu: figs. 3 & 14A) that when moved, triggers the respective indicia to become executable (Wu: ¶¶ 47-49 & 77-79).].


changing the order of the selected second form indicium and first selected first form indicium wherein the first executable form item and the second executable form item are in another order [“… the method 70 may as a default create the page transition 64 that goes from the previous node to a newly added node without any conditions. For example, the method 70 may automatically create a direct transition from the initial start node 56 to the new page 58. The user may then subsequently add a conditional transition as shown at block 82 in FIG. 5. In an example embodiment, the user may change the defaults or create new transitions by reconfiguring existing arrows that represent transitions.” (Wu: ¶ 56) | For further context, see Wu: figs. 3, 14A, & 42A, ¶¶ 47-49 & 77-79].

As to dependent claim 5, Wu-Boyer further shows:
wherein indicia representative of the plurality of executable form items on the display screen is divided into categories of the plurality of executable form items [“… For example in the health insurance industry standardized templates, e.g. rider plans or standard health history follow-up questions, may be available to the user in addition to user designed templates that are created and organized into categories corresponding to a health insurance providers' requirements. For example, FIG. 10 shows example template types 200 that may be displayed and provided to the user via the GUI 50 (see FIG. 3). In FIG. 10, the example template types 200 are shown for the health insurance industry and, accordingly, include a Health History template 202, a Rider template 204, a Coverage template 206, a Lifestyle template 208, an EPI These templates may be reusable building blocks used by a form designer to create an application form (see FIG. 3. For example, a health history template can be used in the health history wizard (e.g., provided in block 182 in FIG. 9) to define the standard follow-up questions.” (Wu: ¶ 69) | For further context, see also Wu: figs. 10-14A.].

As to independent claim 6, Wu shows:
A computer system [e.g. system 10/900 | Wu: ¶¶ 42-44 & 217] including a display screen [video display unit 910 | Wu: ¶ 217] and a processor [processor 902 | Wu: ¶ 217], 
a user interface [GUI 50 (Wu: fig. 3, ¶¶ 47-49), GUI 290 (Wu: fig. 13B), and/or GUI 310 (Wu: fig. 14A, ¶¶ 77 & 80-83)] of the computer display screen for enabling a method of creating one or more executable form files [e.g. method 110 | Wu: fig. 6] and relating the one or more executable form files to a form flow process file that defines a logical pathway by which the one or more executable form files are accessed [See how one or more executable form files (e.g. page data/templates) are created and related to a form flow process file (e.g. interconnection/page flow data) which “defines a sequence in which the selected pages are to presented in the application form; automatically associating rules provided in a reference database associated with each reference page type, wherein rule data defines the content of each reference page type; and storing the interconnection data (or page flow data) and the page data (e.g., page templates) in a storage media (such as a computer file system) for subsequent conversion to web-based markup language.” (Wu: ¶ 42). 
system 10 may interconnect the initial start node 56 and the new page 58 (e.g., the form builder 12 may perform this functionality using an interconnection module (or page flow module) 12.3). The interconnection module 12.3 automatically creates the necessary page links defined using, for example, a data structure in XML format, so that the runtime engine 18 automatically, and in the sequence defined in the page layout zone 52, presents the pages to an applicant (e.g., a person completing an online application form). A page flow editor 12.5 allows a user to edit or define the flow of pages that the runtime engine 18 will present to the user during the application process. {…}” (Wu: ¶ 47)], 
the computer system including: from form flow process file storage for storing form flow process files, and form file storage for storing the one or more executable form files which is separate from the form flow process file storage [See in Wu: ¶¶ 42-47 how the form data and the form flow process data are stored separately at the very least in the sense that each is stored as a separate file in a storage media of a system 10.
For example, Wu explicitly defines a system such as “system 10” to be embodied as “a client device such as a personal computer” (Wu: ¶ 43). Wu’s overall system also explicitly ponders both a designer device’s and a remote user device’s perspectives, especially when it defines its use of the word “system” as a “machine operates as a standalone device or may be connected (e.g., networked) to other machines. In a networked deployment, the machine may operate in the capacity of a server or a client machine in server-client network environment, or as a peer machine in a peer-to-peer (or distributed) network environment. The machine may be a server computer, a client the term “machine” shall also be taken to comprise any collection of machines that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein.” (Wu: ¶ 216). 
Moreover, Wu explicitly defines the operability of system 10 for “storing the interconnection data (or page flow data) and the page data (e.g., page templates) in a storage media (such as a computer file system)” (Wu: ¶ 42), such as “storage media 16 (e.g., a database)” (Wu: ¶ 43), and the runtime engine 18 (e.g. the module that executes the form builder 12 and all its features on each device throughout the system 10) so that “data to construct or generate an electronic form (e.g., an application form) is stored in the storage media 16 and, at runtime, the runtime engine 18 dynamically and on-the-fly provides online application pages or web pages via a Web interface 20” (Wu: ¶ 43), the web interface 20 being a web browser application that is also stored on a given remote client device. For even further context/examples, see also Wu: ¶¶ 42-47, 52, 57, 66, 77, 202, & 215-220.], the method of the user interface comprising:
providing on the display screen form indicia representative of a plurality of executable form items on the display screen [See, e.g., the displayed reference page types 54.1-54.n in Wu: fig. 3 & ¶ 47]; 
receiving first instructions by a user via the display screen to select a first form indicium of the form indicia; selecting the first form indicium by the processor wherein upon selecting, a first execution control code is inserted by the processor that provides a first relevant control for a first executable form item; displaying on the display screen the selected first form indicium as a first executable form item upon selection, the first executable form stored in a computer storage as a first executable form file; receiving second instructions by the user via the display screen to select a second form indicium of the form indicia; selecting the second form indicium by the processor wherein upon selecting, a second execution control code is inserted by the processor that provides a second relevant control for a second executable form item; displaying on the display screen the selected second form indicium as the second executable form item upon selection with the selected first form indicium in an order which comprises the first executable form and the second executable form item; repeating steps of: providing on the display screen the form indicia representative of the plurality of executable form items on the display screen, receiving the first instructions, selecting the first form indicium, displaying on the display screen the selected first form indicium, receiving the second instructions, selecting the second form indicium, and displaying on the display screen the selected second form indicium to generate a second executable form; and displaying on the display screen the second executable form, the second executable form stored in the form file storage as a second executable form file  [“In the GUI 50 a user may select any one or more of the reference page types 54.1-54.n (see reference page types module 12.4) and thereby create or build a dynamic online application form. …” (Wu: ¶ 48). See in Wu: fig. 3 & ¶ 47 how selecting and ; 
relating the form flow process file to the first executable form file and the second executable form file wherein the form flow process file is stored on a {…} user device, and the form flow process file, stored on the {…} user device, configures the remote user device [See how any of the application form definition file and/or the application manifest (Wu: ¶ 57) relates a form flow process file to the executable form file (“the manifest may define a substantial number (possibly even all) of the components of the application building methodology, pages (and properties of these pages), and the flow between those pages” (Wu: ¶ 150)) so that when the form flow process file is stored on its own separate storage (such as it was already shown above in at least Wu: ¶¶ 42-47 to be stored in the system 10, which also may comprise/act as a remote user device), the form flow process file configures the remote user device to request or retrieve the executable form file from the form file storage. 
See also the relating of the “interconnection data (or page flow data) and the page data (e.g., page templates) in a storage media (such as a computer file system)” in Wu: ¶¶ 42-47. | For further context, see also Wu: ¶¶ 48-53, 55-61, 66-67, 134-136, 147-150, & 202-220]
to evaluate conditional logical statements defined in the form flow process file that link the executable form files together in multiple pathways and the user experiencing one of the multiple pathways based on an interaction of the user with an executable form defined in the executable form file, to make an automatic decision, by the {…} user device, on which of the first executable form file and the second executable form file to retrieve from the form file storage of the computer system [“{…} when Web documents are subsequently rendered to an applicant completing the already built application form, the current page rendered to the applicant may be dependent upon a condition. For example, in the health insurance environment, if an earlier page requests a user to indicate if he or she has previously had a prior health condition and the user answers in the affirmative, then a conditional page transition is performed presenting the user with more specific questions about the prior health condition. In order to customize or define a conditional page transition, a condition editor (see block 84) may be invoked.” (Wu: ¶ 51)
“{…} a reference page 54.1-54.m relates to a generic screen (e.g., a GUI presented to an applicant at runtime). {…} 
In an example embodiment, an internal data structure may be associated with each node. For example, the new page 58 may define a data node and, associated therewith, there may be an internal data structure which defines when the particular new page 58 should be presented to an applicant by the runtime engine 18. The internal data structure may also define the contents of the new page 58. It should be noted that the method 70 automatically creates the necessary data structure and that, from a user perspective, the only input required from the user is the dragging and dropping of the selected reference page 54.1-54.n and all the page interconnections and data structures are automatically created. In FIG. 5, operations carried out in blocks 72, 76, and 82 may require user action or input. However, operations carried out in blocks 71, 74, 78, 80, 92, and 100 may be data files are generated which are subsequently used by the runtime engine 18 to present application forms on-the-fly to the applicant.
Each node in the page layout zone 62 (e.g. the new page 58, the initial start node 56, and the end node 62) may also be represented as a node in the internal data structure (see block 92 in FIG. 5). {…} The user may then subsequently add a conditional transition as shown at block 82 in FIG. 5. In an example embodiment, the user may change the defaults or create new transitions by reconfiguring existing arrows that represent transitions. Each new page added may have associated page template data that defines the content of the page (look and feel) and also have associated page flow data in the application manifest that dictates when the page will (if ever) be presented to an applicant at runtime.
In an example embodiment, the application manifest and page flow scripts 94 and the page template and rules files 96.1-96.m are generated when the user saves an application form definition file that is generated in block 92. In an example embodiment, the application definition file is an XML file used by the runtime engine 18 to generate and provide electronic application forms via the Web interface 20. Each page of the page template and rules files 96.1-96.m may represent a screen that is to be presented to the applicant.
 The application manifest may describe or define the various pages and their transitions (e.g., based on applicant input). Accordingly, in an example embodiment, the application manifest file may describe the pages for presentation to the applicant in XML as well as their transitions. Page templates may describe the  rules files may define business rules associated with a particular health insurance provider. In an example embodiment, the rules are retrieved from a rules library which includes sets of rules each associated with application provider (e.g., applications forms of a health insurance provider).” (Wu: ¶¶ 54-58)
“{…} the system 10 allows a user to create pages corresponding to different ‘buckets’ (e.g., types of pages) and specify transitions (page flow) between these pages. A page transition may occur when an applicant completing the application form submits a given page from his or her HTML browser. Thus, the actual navigation of an application form or document may be determined on-the-fly and be dependent upon specific answers or selections made by the applicant in real-time.” (Wu: ¶ 67)
For even further context/examples on how the form flow process file configures the remote user device to evaluate conditional logic statements defined in the form flow process file that link the executable form files together in multiple pathways and the user experiencing one of the multiple pathways based on an interaction of the user with an executable form defined in the executable form file, to make an automatic decision on which executable form file to request or retrieve from the form file storage of the computer system, see also Wu: ¶¶ 42-47, 77, 83, 98, & 142-143.].

As shown above, Wu explicitly recites that the “components of the system 10 may be provided by a client device such as a personal computer or the like.” (Wu: ¶ 43), and that its system may also be considered as a distributed network of multiple 
In an analogous art, Boyer shows:
relating the one or more executable form files to a form flow process file that defines a logical pathway by which the one or more executable form files are accessed [e.g. a “{…} package including instructions for navigating from one portion to the multi-form document to another portion of the multi-form document; transmitting the package to the client computing device; providing a first form from the package to a form processor resident on the client computing device; and sequentially providing at least one other form from the package to the form processor, the sequence being determined by at least one of navigation instructions in the package and data collected by the form processor.” (Boyer: ¶ 06)], 
the computer system including: from form flow process file storage for storing form flow process files, and form file storage for storing the one or more executable form files which is separate from the form flow process file storage [“{…} storing all the components as separate files within a single compressed archive file (document) that conforms to the ODF (open document format) packaging format. Then, the multiplexing technology taught herein defines a processing model that enables the capabilities of a server-side web application to be deployed to a client (operating as a rich client plugin or as a web browser) as a single document, without loss of a consumable division of logical components of the application.
{…} As an “ODF package” of files, embodiments of the present invention allow for logical components to be stored as separate files. In one embodiment, a package containing all of the logical components stored as separate files may be provided. This package may be zipped and only those portions currently being accessed unzipped and loaded into active memory. After completion, the ODF package format provides a format for serializing a single “ODF package” document that represents an instance of the modularized forms application.” (Boyer: ¶¶ 15-16)] {… and}
relating the form flow process file to the first executable form file and the second executable form file wherein the form flow process file is stored on a remote user device, and the form flow process file, stored on the remote user device, configures the remote user device to evaluate conditional logical statements defined in the form flow process file that link the executable form files together in multiple pathways and the user experiencing one of the multiple pathways based on an interaction of the user with an executable form defined in the executable form file, to make an automatic decision, by the remote user device, on which of the first executable form file and the second executable form file to retrieve from the form file storage of the computer system [“{…} the ODF package of the present invention may include one or more logical files to represent data to be collected by the document, one or more logical components to import the data and apply business rules to the data (at times referred to herein as XForms models), one or more logical form files containing forms capable of reading from and writing to the logical data files of the document, and a logical component representing a form navigation state machine containing the descriptions of how and under what conditions to transition between forms. In other embodiments, the package may include a navigational state description indicating the current form immediately applicable to the user experience of the document. In addition, the package may include a form processor. This form processor may be responsive to a document engine resident on the client that invokes a particular form. The document execution engine may be capable of reading the document, executing its current form including document data read and write operations, changing the current form based on the conditions of the navigation state description, and serializing the document as altered by end-user interaction with one or more contained forms.” (Boyer: ¶ 17)
For even further context/examples, see also Boyer: ¶¶ 27-30, 38-42, & 44-52.].

One of ordinary skill in the art, having the teachings of Wu and Boyer before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate Boyer’s approach of storing the form flow process file on the remote user device into Wu’s invention. The rationale for doing so would have been that advantage of the present invention is that multiple forms are multiplexed into a single document, preserving the overall document-centric application architecture. The aspects described above may allow a web application consisting of multiple forms to be represented at run-time by a single document in a performant manner. Operations such as printing, digital signing, file attachment, and local file save may be defined in terms of the overall document, rather than a single form in the document. The save operation allows the user to obtain a copy of the document that can be reloaded at a later time to continue working or emailed to other collaborators in an ad hoc workflow scenario. The submission capability allows the full document representing the application instance to get back to the server to participate in the business process. The system architecture also supports the application design experience. Since the document is comprised of a set of logical files for the logical components, the components of the application can be stored in an actual file directory at design time.” (Boyer: ¶ 18). From the designer’s point of view, Boyer 

As to dependent claim 7, Wu-Boyer further shows:
providing flow indicia representative of flow controls on the display screen or another display screen [i.e. the arrow(s) 64 in Wu: fig. 3 and/or the arrows in Wu: figs. 14A & 42A.]; 
receiving third instructions to select a first flow control indicium of the flow indicia to invoke a selected flow control; receiving fourth instructions for arranging at least one of the first executable form and the second executable form in conjunction with the invoked selected flow control on the display screen or the another display screen; and displaying on the display screen or the another display screen, a form flow diagram including the first executable form and the second executable form in conjunction with the invoked selected flow control [“… the method 70 may as a default create the page transition 64 that goes from the previous node to a newly added node without any conditions. For example, the method 70 may automatically create a direct transition from the initial start node 56 to the user may change the defaults or create new transitions by reconfiguring existing arrows that represent transitions.” (Wu: ¶ 56) | See also the concept of a template in Wu: figs. 10-14A. & ¶ 69, and for further context, see also Wu: figs. 3, 14A, & 42A, ¶¶ 47-49 & 77-79].

As to independent claim 14, Wu shows:
A computer system [e.g. system 10/900 | Wu: ¶¶ 42-44 & 217] including a display screen [video display unit 910 | Wu: ¶ 217] and a processor [processor 902 | Wu: ¶ 217], 
a user interface [GUI 50 (Wu: fig. 3, ¶¶ 47-49), GUI 290 (Wu: fig. 13B), and/or GUI 310 (Wu: fig. 14A, ¶¶ 77 & 80-83)] of the computer display screen for enabling a method of creating an executable form file [e.g. method 110 | Wu: fig. 6] and relating the executable form file to a form flow process file [see the method summarized in Wu: ¶ 42 for relating respective files containing “the interconnection data (or page flow data) and the page data (e.g., page templates)…” (Wu: ¶ 42).], the computer system including: form flow process file storage for storing form flow process files, and form file storage for storing executable form files which is separate from form the flow process file storage [See in Wu: ¶¶ 42-47 how the form data and the form flow process data are stored separately at the very least in the sense that each is stored as a separate file in a storage media of a system 10.
For example, Wu explicitly defines a system such as “system 10” to be embodied as “a client device such as a personal computer” (Wu: ¶ 43). Wu’s overall system also machine operates as a standalone device or may be connected (e.g., networked) to other machines. In a networked deployment, the machine may operate in the capacity of a server or a client machine in server-client network environment, or as a peer machine in a peer-to-peer (or distributed) network environment. The machine may be a server computer, a client computer, a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance, a network router, switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. Further, while only a single machine is illustrated, the term “machine” shall also be taken to comprise any collection of machines that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein.” (Wu: ¶ 216). 
Moreover, Wu explicitly defines the operability of system 10 for “storing the interconnection data (or page flow data) and the page data (e.g., page templates) in a storage media (such as a computer file system)” (Wu: ¶ 42), such as “storage media 16 (e.g., a database)” (Wu: ¶ 43), and the runtime engine 18 (e.g. the module that executes the form builder 12 and all its features on each device throughout the system 10) so that “data to construct or generate an electronic form (e.g., an application form) is stored in the storage media 16 and, at runtime, the runtime engine 18 dynamically and on-the-fly provides online application pages or web pages via a Web interface 20” (Wu: ¶ 43), the web interface 20 being a web browser application that is also stored on a 66, 77, 202, & 215-220.], the method of the user interface comprising:
sending, from a designer device to a server, a request to create a customizable form; receiving, from the server, a data message that includes multiple form items indicia representative of executable form items [“… data to construct or generate an electronic form (e.g., an application form) is stored in the storage media 16 and, at runtime, the runtime engine 18 dynamically and on-the-fly provides online application pages or web pages via a Web interface 20. For example, the Web interface 20 may interface the system 10 to the Internet thus allowing remote users to make online applications wherein the application forms are generated on-the-fly by the runtime engine 18. One or more components of the system 10 may be provided by a client device such as a personal computer or the like.
The system 10 is also shown to include an interface server 22 that interfaces the runtime engine 18 to a third party system 24. … Thus a specific application form, that is dependent upon the specific details provided by a user online while completing an application form, may be generated on-the-fly by the system 10.” (Wu: ¶¶ 42-44)
“FIG. 6 shows a method 110, in accordance with an example embodiment, to perform page design/build an application form in response to a user's page building action. As shown at start 112, a user action may invoke the method 110 to start a page design. … As described in more detail below, the user interface components 68.1-68.k may include a plurality of predefined HTML building blocks to facilitate creation of a new online application document or form. In an example embodiment, the user may customize, add and remove UI components.” (Wu: ¶ 61)
; 
displaying on the display screen of the designer device the multiple form items indicia; receiving first user input at the designer device, the first user input including selection of at least one of the multiple form items indicia wherein upon selecting, the processor causing an execution control code to be inserted that provides a relevant control for an executable form item and when displayed, the form item is the executable form item upon selection [“In the GUI 50 a user may select any one or more of the reference page types 54.1-54.n (see reference page types module 12.4) and thereby create or build a dynamic online application form. …” (Wu: ¶ 48). See in Wu: fig. 3 & ¶ 47 how selecting and placing a second form indicium of a second executable form item allows for the establishment of a form flow in a particular order as an executable form item between the at least two selected indicia (see, e.g., arrow 64 in Wu: fig. 3).]; 
transmitting, to the server, a data message that includes the selected at least one of the multiple form items indicia; receiving in the form file storage the executable form file that includes the selected at least one of the multiple form items indicia as the executable form item [See the server communications explained supra and Wu: ¶¶ 42-44, 61, 150-152, & 209-211]; and 
relating the form flow process file to the executable form file wherein the form flow process file is stored on a {…} user device, and the form flow process file, stored on the {…} user device, configures the remote user device [See how any of the application form definition file and/or the application manifest (Wu: ¶ 57) relates a form flow process file to the executable form file (“the manifest may define a substantial number (possibly even all) of the components of the application building methodology, pages (and properties of these pages), and the flow between those pages” (Wu: ¶ 150)) so that when the form flow process file is stored on its own separate storage (such as it was already shown above in at least Wu: ¶¶ 42-47 to be stored in the system 10, which also may comprise/act as a remote user device), the form flow process file configures the remote user device to request or retrieve the executable form file from the form file storage. 
See also the relating of the “interconnection data (or page flow data) and the page data (e.g., page templates) in a storage media (such as a computer file system)” in Wu: ¶¶ 42-47. | For further context, see also Wu: ¶¶ 48-53, 55-61, 66-67, 134-136, 147-150, & 202-220]
to evaluate conditional logic statements defined in the form flow process file that link the executable form files together in multiple pathways and the user experiencing one of the multiple pathways based on an interaction of the user with an executable form defined in the executable form file, to make an automatic decision, by the {…} user device, on which executable form file to request or retrieve the executable form files from the form file storage of the computer system [“{…} when Web documents are subsequently rendered to an applicant completing the already built application form, the current page rendered to the applicant may be dependent upon a condition. For example, in the health insurance then a conditional page transition is performed presenting the user with more specific questions about the prior health condition. In order to customize or define a conditional page transition, a condition editor (see block 84) may be invoked.” (Wu: ¶ 51)
“{…} a reference page 54.1-54.m relates to a generic screen (e.g., a GUI presented to an applicant at runtime). {…} 
In an example embodiment, an internal data structure may be associated with each node. For example, the new page 58 may define a data node and, associated therewith, there may be an internal data structure which defines when the particular new page 58 should be presented to an applicant by the runtime engine 18. The internal data structure may also define the contents of the new page 58. It should be noted that the method 70 automatically creates the necessary data structure and that, from a user perspective, the only input required from the user is the dragging and dropping of the selected reference page 54.1-54.n and all the page interconnections and data structures are automatically created. In FIG. 5, operations carried out in blocks 72, 76, and 82 may require user action or input. However, operations carried out in blocks 71, 74, 78, 80, 92, and 100 may be automated actions performed without human intervention by the method 70. In blocks 94 and 96.1-96.m data files are generated which are subsequently used by the runtime engine 18 to present application forms on-the-fly to the applicant.
Each node in the page layout zone 62 (e.g. the new page 58, the initial start node 56, and the end node 62) may also be represented as a node in the internal data conditional transition as shown at block 82 in FIG. 5. In an example embodiment, the user may change the defaults or create new transitions by reconfiguring existing arrows that represent transitions. Each new page added may have associated page template data that defines the content of the page (look and feel) and also have associated page flow data in the application manifest that dictates when the page will (if ever) be presented to an applicant at runtime.
In an example embodiment, the application manifest and page flow scripts 94 and the page template and rules files 96.1-96.m are generated when the user saves an application form definition file that is generated in block 92. In an example embodiment, the application definition file is an XML file used by the runtime engine 18 to generate and provide electronic application forms via the Web interface 20. Each page of the page template and rules files 96.1-96.m may represent a screen that is to be presented to the applicant.
 The application manifest may describe or define the various pages and their transitions (e.g., based on applicant input). Accordingly, in an example embodiment, the application manifest file may describe the pages for presentation to the applicant in XML as well as their transitions. Page templates may describe the details of each page. As described in more detail below, the rules files may define business rules associated with a particular health insurance provider. In an example embodiment, the rules are retrieved from a rules library which includes sets of rules each associated with application provider (e.g., applications forms of a health insurance provider).” (Wu: ¶¶ 54-58)
 system 10 allows a user to create pages corresponding to different ‘buckets’ (e.g., types of pages) and specify transitions (page flow) between these pages. A page transition may occur when an applicant completing the application form submits a given page from his or her HTML browser. Thus, the actual navigation of an application form or document may be determined on-the-fly and be dependent upon specific answers or selections made by the applicant in real-time.” (Wu: ¶ 67)
For even further context/examples on how the form flow process file configures the remote user device to evaluate conditional logic statements defined in the form flow process file that link the executable form files together in multiple pathways and the user experiencing one of the multiple pathways based on an interaction of the user with an executable form defined in the executable form file, to make an automatic decision on which executable form file to request or retrieve from the form file storage of the computer system, see also Wu: ¶¶ 42-47, 77, 83, 98, & 142-143.].

As shown above, Wu explicitly recites that the “components of the system 10 may be provided by a client device such as a personal computer or the like.” (Wu: ¶ 43), and that its system may also be considered as a distributed network of multiple (designer and remote user) devices (Wu: ¶ 216). Wu also repeatedly reiterates that the system’s runtime engine relates the form flow process file to one or more executable form files to be rendered to each user/applicant on their respective remote user devices by accessing a storage media 16. However, Wu does not appear to explicitly recite whether or not storing a form/application manifest and/or the form flow process file in 
In an analogous art, Boyer shows:
relating the executable form file to a form flow process file [e.g. a “{…} package including instructions for navigating from one portion to the multi-form document to another portion of the multi-form document; transmitting the package to the client computing device; providing a first form from the package to a form processor resident on the client computing device; and sequentially providing at least one other form from the package to the form processor, the sequence being determined by at least one of navigation instructions in the package and data collected by the form processor.” (Boyer: ¶ 06)], 
the computer system including: form flow process file storage for storing form flow process files, and form file storage for storing executable form files which is separate from form  the flow process file storage [“{…} storing all the components as separate files within a single compressed archive file (document) that conforms to the ODF (open document format) packaging format. Then, the multiplexing technology taught herein defines a processing model that enables the capabilities of a server-side web application to be deployed to a client (operating as a rich client plugin or as a web browser) as a single document, without loss of a consumable division of logical components of the application.
{…} As an “ODF package” of files, embodiments of the present invention allow for logical components to be stored as separate files. In one embodiment, a package containing all of the logical components stored as separate files may be provided. This package may be zipped and only those portions currently being accessed unzipped and loaded into active memory. After completion, the ODF package format provides a format for serializing a single “ODF package” document that represents an instance of the modularized forms application.” (Boyer: ¶¶ 15-16)] {…}
and relating the form flow process file to the executable form file wherein the form flow process file is stored on a remote user device, and the form flow process file, stored on the remote user device, configures the remote user device to evaluate conditional logic statements defined in the form flow process file that link the executable form files together in multiple pathways and the user experiencing one of the multiple pathways based on an interaction of the user with an executable form defined in the executable form file, to make an automatic decision, by the remote user device, on which executable form file to request or retrieve the executable form files from the form file storage of the computer system [“{…} the ODF package of the present invention may include one or more logical files to represent data to be collected by the document, one or more logical components to import the data and apply business rules to the data (at times referred to herein as XForms models), one or more logical form files containing forms capable of reading from and writing to the logical data files of the document, and a logical component representing a form navigation state machine containing the descriptions of how and under what conditions to transition between forms. In other embodiments, the package may include a navigational state description indicating the current form immediately applicable to the user experience of the document. In addition, the package may include a form processor. This form processor may be responsive to a document engine resident on the client that invokes a particular form. The document execution engine may be capable of reading the document, executing its current form including document data read and write operations, changing the current form based on the conditions of the navigation state description, and serializing the document as altered by end-user interaction with one or more contained forms.” (Boyer: ¶ 17)
For even further context/examples, see also Boyer: ¶¶ 27-30, 38-42, & 44-52.].

One of ordinary skill in the art, having the teachings of Wu and Boyer before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate Boyer’s approach of storing the form flow process file on the remote user device into Wu’s invention. The rationale for doing so would have been that Wu already allowed for the possibility of its files being “combined or distributed in any suitable way amongst one or more databases” (Wu: ¶ 46) and that its use of the “storage media 16 (e.g., a database)” (Wu: ¶ 43) nomenclature choice “should be taken to comprise a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions” (Wu: ¶ 220). Moreover, not only was Boyer’s invention explicitly intended to advantage of the present invention is that multiple forms are multiplexed into a single document, preserving the overall document-centric application architecture. The aspects described above may allow a web application consisting of multiple forms to be represented at run-time by a single document in a performant manner. Operations such as printing, digital signing, file attachment, and local file save may be defined in terms of the overall document, rather than a single form in the document. The save operation allows the user to obtain a copy of the document that can be reloaded at a later time to continue working or emailed to other collaborators in an ad hoc workflow scenario. The submission capability allows the full document representing the application instance to get back to the server to participate in the business process. The system architecture also supports the application design experience. Since the document is comprised of a set of logical files for the logical components, the components of the application can be stored in an actual file directory at design time.” (Boyer: ¶ 18). From the designer’s point of view, Boyer also confirms that “having to involve server programmers to code web application logic is diametric to the simplification theme at the heart of declarative, document-centric electronic forms technology. It is therefore preferable to meet the functional requirements of multiple form applications by extending the capabilities of the electronic forms system” (Boyer: ¶ 04). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the 

As to dependent claim 15, Wu-Boyer further shows:
displaying the customizable form on the display of the designer device [See the preview tab 296 in Wu: fig. 13A & ¶ 74. See also the runtime examples in Wu: figs. 14B-14E & ¶¶ 77-79 and/or the form item executions in Boyer: ¶ 27.] and 
the displaying on the display of the designer device the multiple form items indicia includes displaying groups of the multiple form items indicia [See the buckets and/or templates in Wu: ¶¶ 67-69. For further context, see also Wu: figs. 10-14A.].

As to dependent claim 17, Wu-Boyer further shows:
executing the customizable form on the designer device [See the preview tab 296 in Wu: fig. 13A & ¶ 74. See also the runtime examples in Wu: figs. 14B-14E & ¶¶ 77-79 and/or the form item executions in Boyer: ¶ 27.].

As to dependent claim 18, Wu-Boyer further shows:
receiving second user input at the designer device, the second user input including a revision, addition, and/or deletion of the selection of the multiple executable form items [See the examples in Wu: ¶¶ 47-49 & 60-62 wherein “the user may customize, add and remove UI components” (Wu: ¶ 61).].


wherein the first user input includes selection of at least two of the multiple form items indicia [i.e. selection of any second selected reference page out of the 54.n reference pages in Wu: fig. 3 and ¶¶ 47-48], and further comprising: receiving second user input at the designer device, the second user input including a revision, addition, and/or deletion of at least one of the selection of the multiple form items indicia [See the examples in Wu: ¶¶ 47-49 & 60-62 wherein “the user may customize, add and remove UI components” (Wu: ¶ 61).] and an order of the selection of the multiple form items indicia [See the operability to drag and reorder the selected items in Wu: ¶¶ 47-53 & 55-62].

As to independent claim 21, Wu shows:
A computer system [e.g. system 10/900 | Wu: ¶¶ 42-44 & 217] including a display screen [video display unit 910 | Wu: ¶ 217] to display a user interface [GUI 50 (Wu: fig. 3, ¶¶ 47-49), GUI 290 (Wu: fig. 13B), and/or GUI 310 (Wu: fig. 14A, ¶¶ 77 & 80-83)] for enabling a method of creating customizable form files [e.g. method 110 | Wu: fig. 6] and relating a customized form file to a form flow process file [see the method summarized in Wu: ¶ 42 for relating respectively customizable files containing “the interconnection data (or page flow data) and the page data (e.g., page templates)…” (Wu: ¶ 42).], the computer system including: form flow process file storage for storing form flow process files, and form file storage for storing customized form files which is separate from the form flow process file storage [See in Wu: ¶¶ 42-47 how the form data and the form flow process data are stored 
For example, Wu explicitly defines a system such as “system 10” to be embodied as “a client device such as a personal computer” (Wu: ¶ 43). Wu’s overall system also explicitly ponders both a designer device’s and a remote user device’s perspectives, especially when it defines its use of the word “system” as a “machine operates as a standalone device or may be connected (e.g., networked) to other machines. In a networked deployment, the machine may operate in the capacity of a server or a client machine in server-client network environment, or as a peer machine in a peer-to-peer (or distributed) network environment. The machine may be a server computer, a client computer, a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance, a network router, switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. Further, while only a single machine is illustrated, the term “machine” shall also be taken to comprise any collection of machines that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein.” (Wu: ¶ 216). 
Moreover, Wu explicitly defines the operability of system 10 for “storing the interconnection data (or page flow data) and the page data (e.g., page templates) in a storage media (such as a computer file system)” (Wu: ¶ 42), such as “storage media 16 (e.g., a database)” (Wu: ¶ 43), and the runtime engine 18 (e.g. the module that executes the form builder 12 and all its features on each device throughout the system 10) so that “data to construct or generate an electronic form (e.g., an application form) is 66, 77, 202, & 215-220.], the method comprising:
transmitting from a server to the computer display screen of a designer device multiple executable form items indicia, each of the multiple executable form items indicia representative of corresponding executable form items while not yet executable; at the server, receiving first instructions from the designer device, the first instructions including a selection of at least one of the multiple executable form items indicia wherein upon selecting, an execution control code is inserted that provides a relevant control for an executable form item; generating the customized form file that includes the corresponding executable form item having an execution control associated therewith upon selection of the form item indicium; storing the customized form file in the form file storage; [“Referring to FIG. 1, reference 10 generally indicates a system, in accordance with an example embodiment, to build an application form, for example, an online application form. The system 10 includes a form builder 12 which allows a user to build an electronic application form … data to construct or generate an electronic form (e.g., an application form) is stored in the storage media 16 and, at runtime, the runtime engine 18 dynamically and on-the-fly provides online application pages or web pages via a Web interface 20. For example, the Web interface 20 may interface the system 10 to the Internet thus allowing remote users to make online applications wherein the provided by a client device such as a personal computer or the like.
The system 10 is also shown to include an interface server 22 that interfaces the runtime engine 18 to a third party system 24. … Thus a specific application form, that is dependent upon the specific details provided by a user online while completing an application form, may be generated on-the-fly by the system 10.” (Wu: ¶¶ 42-44)
“FIG. 6 shows a method 110, in accordance with an example embodiment, to perform page design/build an application form in response to a user's page building action. As shown at start 112, a user action may invoke the method 110 to start a page design. … As described in more detail below, the user interface components 68.1-68.k may include a plurality of predefined HTML building blocks to facilitate creation of a new online application document or form. In an example embodiment, the user may customize, add and remove UI components.” (Wu: ¶ 61)
Additionally, see in Wu: ¶¶ 47-49, 150-152, & 209-211 how the application manifest enables server communications to send a request to create a customizable form and receive a data message that includes multiple form items indicia representative of executable form items.]; and 
relating the form flow process file to the executable form file wherein the form flow process file is stored on a {…} user device, and the form flow process file configures the remote user device [See how any of the application form definition file and/or the application manifest (Wu: ¶ 57) relates a form flow process file to the executable form file (“the manifest may define a substantial number (possibly even all) 
See also the relating of the “interconnection data (or page flow data) and the page data (e.g., page templates) in a storage media (such as a computer file system)” in Wu: ¶¶ 42-47. | For further context, see also Wu: ¶¶ 48-53, 55-61, 66-67, 134-136, 147-150, & 202-220]
to evaluate conditional logic statements defined in the form flow process file that link the customized form files together in multiple pathways and the use experiencing one of the multiple pathways based on an interaction with the user with a customized form defined in the customized form file, to make an automatic decision, by the {…} user device, on which customized form file to request or retrieve from the form file storage of the computer system [“{…} when Web documents are subsequently rendered to an applicant completing the already built application form, the current page rendered to the applicant may be dependent upon a condition. For example, in the health insurance environment, if an earlier page requests a user to indicate if he or she has previously had a prior health condition and the user answers in the affirmative, then a conditional page transition is performed presenting the user with more specific questions about the prior health condition. In 
“{…} a reference page 54.1-54.m relates to a generic screen (e.g., a GUI presented to an applicant at runtime). {…} 
In an example embodiment, an internal data structure may be associated with each node. For example, the new page 58 may define a data node and, associated therewith, there may be an internal data structure which defines when the particular new page 58 should be presented to an applicant by the runtime engine 18. The internal data structure may also define the contents of the new page 58. It should be noted that the method 70 automatically creates the necessary data structure and that, from a user perspective, the only input required from the user is the dragging and dropping of the selected reference page 54.1-54.n and all the page interconnections and data structures are automatically created. In FIG. 5, operations carried out in blocks 72, 76, and 82 may require user action or input. However, operations carried out in blocks 71, 74, 78, 80, 92, and 100 may be automated actions performed without human intervention by the method 70. In blocks 94 and 96.1-96.m data files are generated which are subsequently used by the runtime engine 18 to present application forms on-the-fly to the applicant.
Each node in the page layout zone 62 (e.g. the new page 58, the initial start node 56, and the end node 62) may also be represented as a node in the internal data structure (see block 92 in FIG. 5). {…} The user may then subsequently add a conditional transition as shown at block 82 in FIG. 5. In an example embodiment, the user may change the defaults or create new transitions by reconfiguring existing arrows that represent transitions. Each new page added may have associated page template data that defines the content of the page (look and feel) and also have associated page flow data in the application manifest that dictates when the page will (if ever) be presented to an applicant at runtime.
In an example embodiment, the application manifest and page flow scripts 94 and the page template and rules files 96.1-96.m are generated when the user saves an application form definition file that is generated in block 92. In an example embodiment, the application definition file is an XML file used by the runtime engine 18 to generate and provide electronic application forms via the Web interface 20. Each page of the page template and rules files 96.1-96.m may represent a screen that is to be presented to the applicant.
 The application manifest may describe or define the various pages and their transitions (e.g., based on applicant input). Accordingly, in an example embodiment, the application manifest file may describe the pages for presentation to the applicant in XML as well as their transitions. Page templates may describe the details of each page. As described in more detail below, the rules files may define business rules associated with a particular health insurance provider. In an example embodiment, the rules are retrieved from a rules library which includes sets of rules each associated with application provider (e.g., applications forms of a health insurance provider).” (Wu: ¶¶ 54-58)
“{…} the system 10 allows a user to create pages corresponding to different ‘buckets’ (e.g., types of pages) and specify transitions (page flow) between these pages. A page transition may occur when an applicant completing the application form the actual navigation of an application form or document may be determined on-the-fly and be dependent upon specific answers or selections made by the applicant in real-time.” (Wu: ¶ 67)
For even further context/examples on how the form flow process file configures the remote user device to evaluate conditional logic statements defined in the form flow process file that link the executable form files together in multiple pathways and the user experiencing one of the multiple pathways based on an interaction of the user with an executable form defined in the executable form file, to make an automatic decision on which executable form file to request or retrieve from the form file storage of the computer system, see also Wu: ¶¶ 42-47, 77, 83, 98, & 142-143.].

As shown above, Wu explicitly recites that the “components of the system 10 may be provided by a client device such as a personal computer or the like.” (Wu: ¶ 43), and that its system may also be considered as a distributed network of multiple (designer and remote user) devices (Wu: ¶ 216). Wu also repeatedly reiterates that the system’s runtime engine relates the form flow process file to one or more executable form files to be rendered to each user/applicant on their respective remote user devices by accessing a storage media 16. However, Wu does not appear to explicitly recite whether or not storing a form/application manifest and/or the form flow process file in the “storage media 16” of its multi-machine system also means that the one or more remote user devices themselves store a “physical” copy of the form flow process file, or to put it another way, that the form flow process file storage is installed on the 
In an analogous art, Boyer shows:
relating a customized form file to a form flow process file [e.g. a “{…} package including instructions for navigating from one portion to the multi-form document to another portion of the multi-form document; transmitting the package to the client computing device; providing a first form from the package to a form processor resident on the client computing device; and sequentially providing at least one other form from the package to the form processor, the sequence being determined by at least one of navigation instructions in the package and data collected by the form processor.” (Boyer: ¶ 06)], 
the computer system including: form flow process file storage for storing form flow process files, and form file storage for storing customized form files which is separate from the form flow process file storage [“{…} storing all the components as separate files within a single compressed archive file (document) that conforms to the ODF (open document format) packaging format. Then, the multiplexing technology taught herein defines a processing model that enables the capabilities of a server-side web application to be deployed to a client (operating as a rich client plugin or as a web browser) as a single document, without loss of a consumable division of logical components of the application.
{…} As an “ODF package” of files, embodiments of the present invention allow for logical components to be stored as separate files. In one embodiment, a package containing all of the logical components stored as separate files may be provided. This package may be zipped and only those portions currently being accessed unzipped and loaded into active memory. After completion, the ODF package format provides a format for serializing a single “ODF package” document that represents an instance of the modularized forms application.” (Boyer: ¶¶ 15-16)] {…}
and relating the form flow process file to the executable form file wherein the form flow process file is stored on a remote user device, and the form flow process file configures the remote user device to evaluate conditional logic statements defined in the form flow process file that link the customized form files together in multiple pathways and the use experiencing one of the multiple pathways based on an interaction with the user with a customized form defined in the customized form file, to make an automatic decision, by the remote user device, on which customized form file to request or retrieve from the form file storage of the computer system [“{…} the ODF package of the present invention may include one or more logical files to represent data to be collected by the document, one or more logical components to import the data and apply business rules to the data (at times referred to herein as XForms models), one or more logical form files containing forms capable of reading from and writing to the logical data files of the document, and a logical component representing a form navigation state machine containing the descriptions of how and under what conditions to transition between forms. In other embodiments, the package may include a navigational state description indicating the current form immediately applicable to the user experience of the document. In addition, the package may include a form processor. This form a document engine resident on the client that invokes a particular form. The document execution engine may be capable of reading the document, executing its current form including document data read and write operations, changing the current form based on the conditions of the navigation state description, and serializing the document as altered by end-user interaction with one or more contained forms.” (Boyer: ¶ 17) | For even further context/examples, see also Boyer: ¶¶ 27-30, 38-42, & 44-52.].

One of ordinary skill in the art, having the teachings of Wu and Boyer before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate Boyer’s approach of storing the form flow process file on the remote user device into Wu’s invention. The rationale for doing so would have been that Wu already allowed for the possibility of its files being “combined or distributed in any suitable way amongst one or more databases” (Wu: ¶ 46) and that its use of the “storage media 16 (e.g., a database)” (Wu: ¶ 43) nomenclature choice “should be taken to comprise a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions” (Wu: ¶ 220). Moreover, not only was Boyer’s invention explicitly intended to be fully compatible with Wu’s invention (see Boyer: ¶ 26), but it also explicitly defined a “system” (see Boyer: ¶ 22) in virtually the same way that Wu did (see Wu: ¶ 216). Thus, even if considering arguendo a scenario where Wu’s runtime processing of the form flow process file happened server-side as opposed to client-side (a notion that is not conceded since Wu does not appear to explicitly commit or limit itself to a single advantage of the present invention is that multiple forms are multiplexed into a single document, preserving the overall 

As to dependent claim 22, Wu-Boyer further shows:
wherein upon selection of the form item, the execution control code is attached to the form item [“… an internal data structure may be associated with each node. For example, the new page 58 may define a data node and, associated therewith, there may be an internal data structure which defines when the particular new page 58 should be presented to an applicant by the runtime engine 18. The internal data structure may also define the contents of the new page 58. It should be noted that the method 70 automatically creates the necessary data structure and that, from a user perspective, the only input required from the user is the dragging and dropping of the selected reference page 54.1-54.n and all the page interconnections and data structures are automatically created. …” (Wu: ¶ 55)].

As to dependent claim 23, Wu-Boyer further shows:
wherein the executable form item is executable in a customized form [See the preview tab 296 in Wu: fig. 13A & ¶ 74. See also the runtime examples in Wu: figs. 14B-14E & ¶¶ 77-79.].

As to independent claim 43, Wu shows:
A method of creating customizable forms [see the method of creating customizable forms summarized in Wu: ¶¶ 42 & 49], 
wherein resultant customized forms are stored in a form file storage and form flow process files are stored separately in a form flow process file storage [See in Wu: ¶¶ 42-47 how the form data and the form flow process data are stored 
For example, Wu explicitly defines a system such as “system 10” to be embodied as “a client device such as a personal computer” (Wu: ¶ 43). Wu’s overall system also explicitly ponders both a designer device’s and a remote user device’s perspectives, especially when it defines its use of the word “system” as a “machine operates as a standalone device or may be connected (e.g., networked) to other machines. In a networked deployment, the machine may operate in the capacity of a server or a client machine in server-client network environment, or as a peer machine in a peer-to-peer (or distributed) network environment. The machine may be a server computer, a client computer, a personal computer (PC), a tablet PC, a set-top box (STB), a Personal Digital Assistant (PDA), a cellular telephone, a web appliance, a network router, switch or bridge, or any machine capable of executing a set of instructions (sequential or otherwise) that specify actions to be taken by that machine. Further, while only a single machine is illustrated, the term “machine” shall also be taken to comprise any collection of machines that individually or jointly execute a set (or multiple sets) of instructions to perform any one or more of the methodologies discussed herein.” (Wu: ¶ 216). 
Moreover, Wu explicitly defines the operability of system 10 for “storing the interconnection data (or page flow data) and the page data (e.g., page templates) in a storage media (such as a computer file system)” (Wu: ¶ 42), such as “storage media 16 (e.g., a database)” (Wu: ¶ 43), and the runtime engine 18 (e.g. the module that executes the form builder 12 and all its features on each device throughout the system 10) so that “data to construct or generate an electronic form (e.g., an application form) is 66, 77, 202, & 215-220.], the method comprising:
transmitting from a server to a designer device multiple form items indicia for display, each of the multiple form items indicia being representative executable form items; at the server, receiving first instructions from the designer device, the first instructions including a selection of at least one of the multiple form items indicia wherein upon selecting, an execution control code is inserted that provides a relevant control for an executable form item [“Referring to FIG. 1, reference 10 generally indicates a system, in accordance with an example embodiment, to build an application form, for example, an online application form. The system 10 includes a form builder 12 which allows a user to build an electronic application form … data to construct or generate an electronic form (e.g., an application form) is stored in the storage media 16 and, at runtime, the runtime engine 18 dynamically and on-the-fly provides online application pages or web pages via a Web interface 20. For example, the Web interface 20 may interface the system 10 to the Internet thus allowing remote users to make online applications wherein the application forms are generated on-the-fly by the runtime engine 18. One or more components of the system 10 may be provided by a client device such as a personal computer or the like.
The system 10 is also shown to include an interface server 22 that interfaces the runtime engine 18 to a third party system 24. … Thus a specific application form, that is provided by a user online while completing an application form, may be generated on-the-fly by the system 10.” (Wu: ¶¶ 42-44)
“FIG. 6 shows a method 110, in accordance with an example embodiment, to perform page design/build an application form in response to a user's page building action. As shown at start 112, a user action may invoke the method 110 to start a page design. … As described in more detail below, the user interface components 68.1-68.k may include a plurality of predefined HTML building blocks to facilitate creation of a new online application document or form. In an example embodiment, the user may customize, add and remove UI components.” (Wu: ¶ 61)
Additionally, see in Wu: ¶¶ 47-49, 150-152, & 209-211 how the application manifest enables server communications to send a request to create a customizable form and receive a data message that includes multiple form items indicia representative of executable form items.]; 
displaying in a form the selected at least one of the multiple form items indicia wherein the selected at least one of the multiple form items indicia becomes the executable form item upon selection [“In the GUI 50 a user may select any one or more of the reference page types 54.1-54.n (see reference page types module 12.4) and thereby create or build a dynamic online application form. …” (Wu: ¶ 48). See in Wu: fig. 3 & ¶ 47 how selecting and placing one or more form indicia of respective executable form items allows for the establishment of a form flow in a particular order as an executable form item between the at least two selected indicia (see, e.g., arrow 64 in fig. 3).]; 
relating a form flow process file to multiple customized form files wherein the form flow process file is stored on a {…} user device, and the form flow process file configures the remote user device [See how any of the application form definition file and/or the application manifest (Wu: ¶ 57) relates a form flow process file to the executable form file (“the manifest may define a substantial number (possibly even all) of the components of the application building methodology, pages (and properties of these pages), and the flow between those pages” (Wu: ¶ 150)) so that when the form flow process file is stored on its own separate storage (such as it was already shown above in at least Wu: ¶¶ 42-47 to be stored in the system 10, which also may comprise/act as a remote user device), the form flow process file configures the remote user device to request or retrieve the executable form file from the form file storage. 
See also the relating of the “interconnection data (or page flow data) and the page data (e.g., page templates) in a storage media (such as a computer file system)” in Wu: ¶¶ 42-47. | For further context, see also Wu: ¶¶ 48-53, 55-61, 66-67, 134-136, 147-150, & 202-220]
to evaluate conditional logic statements defined in the form flow process file that link the customized form files together in multiple pathways and a user experiencing one of the multiple pathways based on an interaction of the user with a customized form defined in the customized form file, to make an automatic decision, by the {…} user device, on which customized form file to request or retrieve from the form file storage of the computer system [“{…} when Web documents are subsequently rendered to an applicant completing the already built the current page rendered to the applicant may be dependent upon a condition. For example, in the health insurance environment, if an earlier page requests a user to indicate if he or she has previously had a prior health condition and the user answers in the affirmative, then a conditional page transition is performed presenting the user with more specific questions about the prior health condition. In order to customize or define a conditional page transition, a condition editor (see block 84) may be invoked.” (Wu: ¶ 51)
“{…} a reference page 54.1-54.m relates to a generic screen (e.g., a GUI presented to an applicant at runtime). {…} 
In an example embodiment, an internal data structure may be associated with each node. For example, the new page 58 may define a data node and, associated therewith, there may be an internal data structure which defines when the particular new page 58 should be presented to an applicant by the runtime engine 18. The internal data structure may also define the contents of the new page 58. It should be noted that the method 70 automatically creates the necessary data structure and that, from a user perspective, the only input required from the user is the dragging and dropping of the selected reference page 54.1-54.n and all the page interconnections and data structures are automatically created. In FIG. 5, operations carried out in blocks 72, 76, and 82 may require user action or input. However, operations carried out in blocks 71, 74, 78, 80, 92, and 100 may be automated actions performed without human intervention by the method 70. In blocks 94 and 96.1-96.m data files are generated which are subsequently used by the runtime engine 18 to present application forms on-the-fly to the applicant.
conditional transition as shown at block 82 in FIG. 5. In an example embodiment, the user may change the defaults or create new transitions by reconfiguring existing arrows that represent transitions. Each new page added may have associated page template data that defines the content of the page (look and feel) and also have associated page flow data in the application manifest that dictates when the page will (if ever) be presented to an applicant at runtime.
In an example embodiment, the application manifest and page flow scripts 94 and the page template and rules files 96.1-96.m are generated when the user saves an application form definition file that is generated in block 92. In an example embodiment, the application definition file is an XML file used by the runtime engine 18 to generate and provide electronic application forms via the Web interface 20. Each page of the page template and rules files 96.1-96.m may represent a screen that is to be presented to the applicant.
 The application manifest may describe or define the various pages and their transitions (e.g., based on applicant input). Accordingly, in an example embodiment, the application manifest file may describe the pages for presentation to the applicant in XML as well as their transitions. Page templates may describe the details of each page. As described in more detail below, the rules files may define business rules associated with a particular health insurance provider. In an example embodiment, the rules are retrieved from a rules library which includes sets of rules 
“{…} the system 10 allows a user to create pages corresponding to different ‘buckets’ (e.g., types of pages) and specify transitions (page flow) between these pages. A page transition may occur when an applicant completing the application form submits a given page from his or her HTML browser. Thus, the actual navigation of an application form or document may be determined on-the-fly and be dependent upon specific answers or selections made by the applicant in real-time.” (Wu: ¶ 67)
For even further context/examples on how the form flow process file configures the remote user device to evaluate conditional logic statements defined in the form flow process file that link the executable form files together in multiple pathways and the user experiencing one of the multiple pathways based on an interaction of the user with an executable form defined in the executable form file, to make an automatic decision on which executable form file to request or retrieve from the form file storage of the computer system, see also Wu: ¶¶ 42-47, 77, 83, 98, & 142-143.].

As shown above, Wu explicitly recites that the “components of the system 10 may be provided by a client device such as a personal computer or the like.” (Wu: ¶ 43), and that its system may also be considered as a distributed network of multiple (designer and remote user) devices (Wu: ¶ 216). Wu also repeatedly reiterates that the system’s runtime engine relates the form flow process file to one or more executable form files to be rendered to each user/applicant on their respective remote user devices 
In an analogous art, Boyer shows:
A method of creating customizable forms [Boyer: ¶¶ 06 & 17], 
wherein resultant customized forms are stored in a form file storage and form flow process files are stored separately in a form flow process file storage [“{…} storing all the components as separate files within a single compressed archive file (document) that conforms to the ODF (open document format) packaging format. Then, the multiplexing technology taught herein defines a processing model that enables the capabilities of a server-side web application to be deployed to a client (operating as a rich client plugin or as a web browser) as a single document, without loss of a consumable division of logical components of the application.
{…} As an “ODF package” of files, embodiments of the present invention allow for logical components to be stored as separate files. In one embodiment, a package containing all of the logical components stored as separate files may be provided. This package may be zipped and only those portions currently being accessed unzipped and loaded into active memory. After completion, the ODF package  {… and}
relating a form flow process file to multiple customized form files wherein the form flow process file is stored on a remote user device, and the form flow process file configures the remote user device to evaluate conditional logic statements defined in the form flow process file that link the customized form files together in multiple pathways and a user experiencing one of the multiple pathways based on an interaction of the user with a customized form defined in the customized form file, to make an automatic decision, by the remote user device, on which customized form file to request or retrieve from the form file storage of the computer system [“{…} the ODF package of the present invention may include one or more logical files to represent data to be collected by the document, one or more logical components to import the data and apply business rules to the data (at times referred to herein as XForms models), one or more logical form files containing forms capable of reading from and writing to the logical data files of the document, and a logical component representing a form navigation state machine containing the descriptions of how and under what conditions to transition between forms. In other embodiments, the package may include a navigational state description indicating the current form immediately applicable to the user experience of the document. In addition, the package may include a form processor. This form processor may be responsive to a document engine resident on the client that invokes a particular form. The document execution engine may be capable of reading the document, executing its current form including document data read and write operations, changing the current form based on the conditions of the navigation state description, and serializing the document as altered by end-user interaction with one or more contained forms.” (Boyer: ¶ 17)
For even further context/examples, see also Boyer: ¶¶ 27-30, 38-42, & 44-52.].

One of ordinary skill in the art, having the teachings of Wu and Boyer before them prior to the effective filing date of the claimed invention, would have been motivated to incorporate Boyer’s approach of storing the form flow process file on the remote user device into Wu’s invention. The rationale for doing so would have been that Wu already allowed for the possibility of its files being “combined or distributed in any suitable way amongst one or more databases” (Wu: ¶ 46) and that its use of the “storage media 16 (e.g., a database)” (Wu: ¶ 43) nomenclature choice “should be taken to comprise a single medium or multiple media (e.g., a centralized or distributed database, and/or associated caches and servers) that store the one or more sets of instructions” (Wu: ¶ 220). Moreover, not only was Boyer’s invention explicitly intended to be fully compatible with Wu’s invention (see Boyer: ¶ 26), but it also explicitly defined a “system” (see Boyer: ¶ 22) in virtually the same way that Wu did (see Wu: ¶ 216). Thus, even if considering arguendo a scenario where Wu’s runtime processing of the form flow process file happened server-side as opposed to client-side (a notion that is not conceded since Wu does not appear to explicitly commit or limit itself to a single approach), Boyer’s approach “allows the conceptual model for the document execution engine (i.e., the client) to be quite similar to the standard client/server web application, advantage of the present invention is that multiple forms are multiplexed into a single document, preserving the overall document-centric application architecture. The aspects described above may allow a web application consisting of multiple forms to be represented at run-time by a single 

As to dependent claim 46, Wu-Boyer further shows:
wherein the first instructions include a selection of at least two of the multiple form items indicia [i.e. selection of any second selected reference page out of the 54.n reference pages in Wu: fig. 3 and ¶¶ 47-48], and further comprising:
at the server, receiving second instructions from the designer device, the second instructions including an order of the selected at least two of the displayed multiple form items indicia [See the operability of the designer device to send drag and reorder instructions of the plurality of selected items to the server in Wu: ¶¶ 47-53 & 55-62.].

As to dependent claim 47, Wu-Boyer further shows:
wherein the first instructions and the second instructions are simultaneously sent as a combined instruction to the server [See the server communications explained supra and Wu: ¶¶ 42-44, 61, 150-152, & 209-211 (i.e. instructions indicating item selection and ordering are sent together).].

As to dependent claim 49, Wu-Boyer further shows:
performing the method of claim 43 to create a first customizable form, and performing the method of claim 43 to create a second customizable form, storing the first customizable form and the second customizable form in a form database [see storage media 16/database 39 in Wu: ¶¶ 42-49], and linking the first customizable form and the second customizable form with a flow control to form the form flow process file [See Wu: figs. 3 and 14A and their respective paragraphs (e.g. Wu: ¶¶ 42-53 & 77) for examples of how a user creates and stores not only a first, but also a second customizable form. See also how at least the application manifest links these customizable forms to form a form flow process file (“the manifest may define a substantial number (possibly even all) of the components of the application .

As to dependent claim 52, Wu-Boyer further shows:
further comprising sending the customized form file to at least one of the designer device and the remote user device [See the server communications explained supra (e.g. Wu: ¶¶ 42-46, 61, 150-152, 209-211, & 215-220) and how the executable form is sent to at least one of the designer device (Wu: figs. 3, 8, & 10-14A) and a user device (Wu: figs. 14B-14E).].

As to dependent claim 53, Wu-Boyer further shows:
further comprising, at the server, receiving second instructions from the designer device, the second instructions including a revision, addition, and/or deletion of at least one of the multiple form items indicia [See the examples in Wu: ¶¶ 47-49 & 60-62 wherein “the user may customize, add and remove UI components” (Wu: ¶ 61). See also the operability to drag and reorder the selected items in Wu: ¶¶ 47-53 & 55-62.].

Response to Arguments
Applicant’s prior art arguments have been fully considered but are moot in view of the new grounds of rejection presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure.  Applicants are required under 37 C.F.R. § 1.111(c) to consider these references fully when responding to this action.
Inventor
Document ID
Relevance
Angel; Mark et al.
US 20110184870 A1
Form file and form flow process file designing invention with conditional pathways.
Angel; Mark et al.
US 20110093406 A1
Form file and form flow process file designing invention with conditional pathways.
Schuster; James V.
US 20100179962 A1
Form file and form flow process file designing invention with conditional pathways.
Ahern; Michael Ian et al.
US 20090119334 A1
Form file and form flow process file invention with conditional pathways.
Connell; Robert A. et al.
US 20090100087 A1
Form file and form flow process file invention with conditional pathways.
Hironiwa; Masakazu
US 20090083617 A1
Form file and form flow process file designing invention with conditional pathways.
Vasey; Philip Edgar
US 20070266328 A1
Form file and form flow process file design invention.
Ghoneimy, Adel et al.
US 20040078373 A1
Form file and form flow process file designing invention with conditional pathways.
Portnoy; Gregory et al.
US 7644351 B1
Form file and form flow process file designing invention with conditional pathways.
Shukla; Dharma K. et al.
US 7565640 B2
Form file and form flow process file designing invention with conditional pathways.
Kee; Kim Seng et al.
US 20170228356 A1
Form file and form flow process file invention.

US 20040093417 A1
Form file and form flow process file invention.
Takashima, Keiichi
US 20040010634 A1
Form file and form flow process file invention.
Rawat, Jai et al.
US 20020156846 A1
Form file and form flow process file invention.
Cox; Timothy J. et al.
US 9886175 B1
Form file and form flow process file designing invention with conditional pathways.
Markus; Matthew A. et al.
US 6490601 B1
Form file and form flow process file invention.


It is noted that any citation to specific pages, columns, lines, or figures in the prior art references and any interpretation of the references should not be considered to be limiting in any way.  A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331, 1332-33, 216 U.S.P.Q. 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 U.S.P.Q. 275, 277 (C.C.P.A. 1968)).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVARO R CALDERON IV whose telephone number is (571)272-1818.  The examiner can normally be reached on Monday - Friday (9:30am - 6:00pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu D. Vu can be reached on (571) 272-4057.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ALVARO R. CALDERON IV
Examiner
Art Unit 2173



/KIEU D VU/           Supervisory Patent Examiner, Art Unit 2173